Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2293
                      Lower Tribunal No. F19-19038
                          ________________


                            Detrell Mark Rolle,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, William Altfield,
Judge.

     Detrell Mark Rolle, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Affirmed.